     Case 2:17-cv-06983-CAS-SK Document 82 Filed 01/27/20 Page 1 of 3 Page ID #:2236


   LAW OFFICES OF RONALD A. MARRON
 1 RONALD A. MARRON (SBN 175650)
   ron@consumersadvocates.com
 2 MICHAEL T. HOUCHIN (SBN 305541)
 3 mike@consumersadvocates.com
   LILACH HALPERIN (SBN 323202)
 4 lilach@consumeradvocates.com
   651 Arroyo Drive
 5 San Diego, California 92103
   Telephone: (619) 696-9006
 6 Facsimile: (619) 564-6665
   Attorneys for Plaintiffs and the Class
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA

11
   MICHAEL GRAVES, KEITH GREN,                 CASE NO. 2:17-cv-06983-CAS-SK
12 and MICHAEL WHEALEN, on behalf
                                               CLASS ACTION
13 of themselves, all others similarly
   situated, and the general public,
14                                            PLAINTIFFS’ NOTICE OF
15                            Plaintiffs,     MOTION AND UNOPPOSED
                        vs.                   MOTION FOR FINAL
16                                            APPROVAL OF CLASS ACTION
17 UNITED INDUSTRIES                          SETTLEMENT
18 CORPORATION,
                                               Date:    February 24, 2020
19                            Defendant.       Time:    10:00 a.m.
20                                             Ctrm:    8D
                                               Judge:   Hon. Christina A. Snyder
21
22
23
24
25
26
27
28


            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
           PLAINTIFFS’ NOTICE OF MOTION AND UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS
                                                                      ACTION SETTLEMENT
     Case 2:17-cv-06983-CAS-SK Document 82 Filed 01/27/20 Page 2 of 3 Page ID #:2237



 1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on February 24, 2020 at 10:00 a.m., or
 3 as soon thereafter as the matter may be heard, in Courtroom 8D of the United
 4 States District Court for the Central District of California located at 350 W. First
 5 Street, Los Angeles, California 90012, before the Honorable Christina A. Snyder,
 6 presiding, Plaintiffs Michael Graves, Keith Gren, and Michael Whealen
 7 (“Plaintiffs”) will and hereby do the Court, pursuant to Federal Rule of Civil
 8 Procedure 23(e), for an Order Granting Final Approval of a Class Action
 9 Settlement between Plaintiffs and Defendant United Industries Corporation
10 (“UIC”).
11          This Unopposed Motion is based on this Notice of Motion, Plaintiffs’
12 concurrently-filed Memorandum of Points and Authorities in Support of the
13 Unopposed Motion for Final Approval of Class Action Settlement, the
14 concurrently-filed Declaration of Ronald A. Marron in Support of the Unopposed
15 Motion for Final Approval of Class Action Settlement and Exhibit 1 attached
16 thereto, the Declaration of Gajan Retnasaba in Support of the Unopposed Motion
17 for Final Approval of Class Action Settlement and Exhibits A through E attached
18 thereto, all prior pleadings and proceedings in this matter, and all other evidence
19 and written and oral argument that will be submitted in support of the Motion.
20
21
22 DATED:         January 27, 2020         Respectfully submitted,

23
24                                         /s/ Ronald A. Marron
                                           RONALD A. MARRON
25
26                                         LAW OFFICES OF
27                                         RONALD A. MARRON
                                           RONALD A. MARRON
28                                         ron@consumersadvocates.com

                                                1
            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
           PLAINTIFFS’ NOTICE OF MOTION AND UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS
                                                                      ACTION SETTLEMENT
     Case 2:17-cv-06983-CAS-SK Document 82 Filed 01/27/20 Page 3 of 3 Page ID #:2238



 1                                         Michael T. Houchin
                                           mike@consumersadvocates.com
 2                                         Lilach Halperin
 3                                         lilach@consumersadvocates.com
                                           651 Arroyo Drive
 4                                         San Diego, California 92103
 5                                         Telephone: (619) 696-9006
 6                                         Facsimile: (619) 564-6665
                                           Counsel for Plaintiffs and the Class
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
           PLAINTIFFS’ NOTICE OF MOTION AND UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS
                                                                      ACTION SETTLEMENT
